DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 22nd, 2022 has been entered. Claims 1-5, 10-12, 14-18, 23-25 and 27 have been amended. Claims 28-29 have been added. Claims 1-29 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed April 22nd, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Achrol et al. (US 2011/0020459). 
Regarding claim 1, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities from a mixture that also includes non-magnetically labeled entities (Paragraph 0022 lines 6-15), wherein said magnetically labeled entities are recoverable in a purified state without re-suspension or washing thereof (Paragraph 0028 lines 7-13), said method comprising: 
a) providing within a vessel (Paragraph 0028 lines 1-4 “chamber”) a first layer (Fig. 5 layer between #211 and #240) of predetermined density (Paragraph 0026 lines 25-34) initially comprising said magnetically labeled entities and said non-magnetically labeled entities (Paragraph 0055 lines 3-5); 
b) providing within said vessel at least one other layer (Fig. 5 layer between #248 and #242) of a substantially different density (Paragraph 0055 lines 23-27) from that of said first layer, with each adjacent layer within said vessel having an interface therebetween (Fig. 5 shows interface between sample layer and buffer layer), wherein at least one of said at least one other layer (Fig. 5 layer between #248 and #242) comprises a wash buffer (Paragraph 0055 lines 1-3, 23-27); 
c) providing a collection substrate (Fig. 7 #246 “capture surface”); and 
d) applying a magnetic field gradient (Paragraph 0049 lines 1-4) effective to selectively transport said magnetically labeled entities through each said interface (Paragraph 0050 lines 11-19), due to said substantially different density between said first layer and said adjacent layer (Paragraph 0055 lines 23-32), thereby separating and washing said magnetically labeled entities in a purified state from said non-magnetically labeled entities and immobilizing said magnetic entities on said collection substrate (Paragraph 0050 lines 1-3), without performing another active separation step (Paragraph 0050 lines 1-7).
Achrol et al. lacks teaching the collection substrate aligned with each said interface within said vessel such that said collection substrate extends directly above or directly beneath both said first layer and said at least one other layer, wherein the collection substrate is in contact with a surface of the layer furthest from said first layer and opposite said interface between said layer furthest form said first layer and said adjacent layer, and the magnetic field gradient immobilizes said magnetic entities on said collection substrate. 
Achrol et al. (US 2011/0020459) teaches a collection substrate in an alternative embodiment referenced as a “capture” embodiment, wherein the collection substrate (Fig. 7 #246) is aligned within said vessel such that said collection substrate extends directly beneath said first layer (Fig. 7 #246 extends below layer formed between #236 and #240); and by applying a magnetic field gradient (Fig. 7 #234), separating and washing (Paragraph 0062 lines 5-27) said magnetically labeled entities in a purified state from said non-magnetically labeled entities (Paragraph 0050 lines 3-7) and immobilizing said magnetic entities on said collection substrate (Paragraph 0050 lines 1-3). Achrol et al. teaches another embodiment with a collection substrate (Fig. 14A #264, 265) and states that “sorting and isolation of intracellular particles may include one or more of the "capture" or "diverting" embodiments of the magnetic conduit in any combination or permutation of the system and methods for sorting particles, as described above. In this way, multiple intracellular components can by rapidly processed in much the same way as extracellular components” (Paragraph 0062 lines 27-33). Additionally Achrol et al. explains “Although each of the method and system is preferably one or more of the described variations, additional embodiments of the method and system include every combination and permutation of the various steps and devices. Furthermore, additional embodiments include those having multiple instances of any of the steps and/or devices” (Paragraph 0065 lines 1-6). Finally, Achrol et al. explains that the magnet #232 may “utilize magnetic attraction and/or repulsion in various manners to direct tagged particles towards particular surfaces, thereby sorting particles of the sample according to their magnetic nature” (Paragraph 0050 lines 3-7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment as shown in Figure 5, to include a collection substrate as taught in the embodiment shown in Figure 7 in order to provide a system which may process particles rapidly. 
Had the embodiment as shown in Fig. 5 been modified to include a collection substrate as shown in Fig. 7 as suggested by Achrol et al., the collection substrate would be aligned with each said interface within said vessel such that said collection substrate extends directly above or directly beneath both said first layer and said at least one other layer (Fig. 5 collection substrate would be positioned above both said first layer and said at least one other layer to capture magnetically labeled entities), wherein the collection substrate is in contact with a surface of the layer furthest from said first layer (Fig. 5 would be in contact with layer between #248 and #242 in order to collect magnetically labeled entities which travel in that direction) and opposite said interface between said layer furthest from said first layer and said adjacent layer (Fig. 5 would be opposite interface between sample layer and buffer layer), wherein the magnetic field gradient immobilizes said magnetic entities on said collection substrate (Fig. 5 #234 would direct magnetic entities towards collection substrate above the buffer layer).
 Regarding claim 2, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said collection substrate (Fig. 7 #246 “capture surface”) comprises a capture agent that functions to immobilize said magnetically labeled entities upon contact with said collection substrate (Paragraph 0051 lines 13-14). 
Regarding claim 3, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities comprising recovering said purified magnetically labeled entities (Paragraph 0051 lines 8-9). 
Regarding claim 4, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said magnetically labeled entities are selected from the group consisting of cells, viruses, organelles, proteins, protein complexes, peptides, chromatin, nucleic acids, oligonucleotides, carbohydrates, lipids, synthetic polymers and any combination thereof (Paragraph 0023 lines 6-13). 
Regarding claim 5, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said magnetically labeled entities are magnetically labeled with magnetic particles (Paragraph 0026 lines 9-16). 
Regarding claim 6, Achrol et al. (US 2011/0020459) lacks explicitly teaching a method of separating magnetically labeled entities wherein said magnetic particles have an average size of about 10 nm to about 250 nm. 
Achrol et al. states that the magnetic particles may be of various sizes and various magnetic strengths in order to interact correctly with the applied magnetic field to accurately sort the magnetically labeled entities (Paragraph 0026 lines 17-24, Paragraph 0029 lines 37-54). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide magnetic particles which have an average size of about 10nm to about 250 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Achrol et al. (US 2011/0020459) lacks teaching a method of separating magnetically labeled entities wherein said magnetic particles have an average size of about 250 nm to about 5 micrometers. 
Achrol et al. states that the magnetic particles may be of various sizes and various magnetic strengths in order to interact correctly with the applied magnetic field to accurately sort the magnetically labeled entities (Paragraph 0026 lines 17-24, Paragraph 0029 lines 37-54). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide magnetic particles which have an average size of about 250 nm to about 5 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said first layer (Fig. 5 layer between #211 and #240) is of a higher density than said adjacent layer (Paragraph 0055 lines 23-27), causing said first layer to be positioned below said adjacent layer (Fig. 5 shows layer between #211 and #240 below layer between #248 and #242), and said magnetic field gradient is applied from a magnetic field source (Fig. 5 #232 “magnet”) superposed over said layers (Paragraph 0049 lines 19-22). 
Regarding claim 9, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said first layer (Fig. 5 layer between #211 and #240) is of a lower density than said adjacent layer (Paragraph 0055 lines 23-27), causing said first layer to be positioned above said adjacent layer (Paragraph 0050 lines 12-20), and said magnetic field gradient is applied from a magnetic field source (Fig. 5 #232 “magnet”) disposed beneath said layers (Paragraph 0049 lines 19-22). 
Regarding claim 10, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said wash buffer (Paragraph 0055 lines 23-27) comprises salt and a buffering agent (Paragraph 0061 lines 35-39) which is effective to control osmolarity and pH (Paragraph 0061 lines 10-14). 
 
Regarding claim 12, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said at least one other layer comprises at least one additive selected from the group consisting of a fluorescent-staining agent (Paragraph 0059 lines 10-12), a cell- lysing agent (Paragraph 0061 lines 1-3), or a fixative agent (Paragraph 0063 lines 1-5). 
Regarding claim 13, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said layers are substantially static (Paragraph 0028 lines 7-13). 
Regarding claim 14, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein said at least one other layer is convectively transported through the vessel (Fig. 5 transport direction from #211 to #240) in a direction that is approximately orthogonal to the applied magnetic field gradient (Fig. 5 see arrows from magnetic field gradient). 
Regarding claim 15, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities from a mixture that also includes non-magnetically labeled entities (Paragraph 0022 lines 6-15), wherein said magnetically labeled entities are recoverable in a purified state without re-suspension or washing thereof (Paragraph 0028 lines 7-13), said system comprising, in combination: 
a) a vessel (Paragraph 0028 lines 1-4) that contains: 
i) a first layer (Fig. 5 layer between #211 and #240 “sample layer”) of predetermined density (Paragraph 0026 lines 25-34) initially comprising said magnetically labeled entities and said non-magnetically labeled entities (Paragraph 0055 lines 3-5); and 
ii) at least one other layer (Fig. 5 layer between #248 and #242 “buffer layer”) of a substantially different density (Paragraph 0055 lines 23-27) from that of said first layer, with each adjacent layer within said vessel having an interface therebetween (Fig. 5 shows interface between sample layer and buffer layer), wherein at least one of said at least one other layer (Fig. 5 layer between #248 and #242) comprises a wash buffer (Paragraph 0055 lines 1-3, 23-27); 
b) a collection substrate (Fig. 7 #246 “capture surface”); and 
c) a magnetic field source (Fig. 5 #232 “magnet”) effective to apply a magnetic field gradient (Paragraph 0049 lines 1-4) within said vessel and selectively transport said magnetically labeled entities through each said interface (Paragraph 0050 lines 11-19), due to said substantially different density between said first layer and said adjacent layer, thereby separating said magnetically labeled entities in a highly purified state from said non- magnetically labeled entities, without performing another active separation step (Paragraph 0050 lines 1-7). 
Achrol et al. lacks teaching the collection substrate aligned with each said interface within said vessel such that said collection substrate extends directly above or directly beneath both said first layer and said at least one other layer, wherein the collection substrate is in contact with a surface of the layer furthest from said first layer and opposite said interface between said layer furthest form said first layer and said adjacent layer, and the magnetic field gradient immobilizes said magnetic entities on said collection substrate. 
Achrol et al. (US 2011/0020459) teaches a collection substrate in an alternative embodiment referenced as a “capture” embodiment, wherein the collection substrate (Fig. 7 #246) is aligned within said vessel such that said collection substrate extends directly beneath said first layer (Fig. 7 #246 extends below layer formed between #236 and #240); and by applying a magnetic field gradient (Fig. 7 #234), separating and washing (Paragraph 0062 lines 5-27) said magnetically labeled entities in a purified state from said non-magnetically labeled entities (Paragraph 0050 lines 3-7) and immobilizing said magnetic entities on said collection substrate (Paragraph 0050 lines 1-3). Achrol et al. teaches another embodiment with a collection substrate (Fig. 14A #264, 265) and states that “sorting and isolation of intracellular particles may include one or more of the "capture" or "diverting" embodiments of the magnetic conduit in any combination or permutation of the system and methods for sorting particles, as described above. In this way, multiple intracellular components can by rapidly processed in much the same way as extracellular components” (Paragraph 0062 lines 27-33). Additionally Achrol et al. explains “Although each of the method and system is preferably one or more of the described variations, additional embodiments of the method and system include every combination and permutation of the various steps and devices. Furthermore, additional embodiments include those having multiple instances of any of the steps and/or devices” (Paragraph 0065 lines 1-6). Finally, Achrol et al. explains that the magnet #232 may “utilize magnetic attraction and/or repulsion in various manners to direct tagged particles towards particular surfaces, thereby sorting particles of the sample according to their magnetic nature” (Paragraph 0050 lines 3-7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment as shown in Figure 5, to include a collection substrate as taught in the embodiment shown in Figure 7 in order to provide a system which may process particles rapidly. 
Had the embodiment as shown in Fig. 5 been modified to include a collection substrate as shown in Fig. 7 as suggested by Achrol et al., the collection substrate would be aligned with each said interface within said vessel such that said collection substrate extends directly above or directly beneath both said first layer and said at least one other layer (Fig. 5 collection substrate would be positioned above both said first layer and said at least one other layer to capture magnetically labeled entities), wherein the collection substrate is in contact with a surface of the layer furthest from said first layer (Fig. 5 would be in contact with layer between #248 and #242 in order to collect magnetically labeled entities which travel in that direction) and opposite said interface between said layer furthest from said first layer and said adjacent layer (Fig. 5 would be opposite interface between sample layer and buffer layer), wherein the magnetic field gradient immobilizes said magnetic entities on said collection substrate (Fig. 5 #234 would direct magnetic entities towards collection substrate above the buffer layer).
Regarding claim 16, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said collection substrate (Fig. 7 #246 “capture surface”) comprises a capture agent that functions to immobilize said magnetically labeled entities upon contact with said collection substrate (Paragraph 0051 lines 13-14). 
Regarding claim 17, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said magnetically labeled entities are selected from the group consisting of cells, viruses, organelles, proteins, protein complexes, peptides, chromatin, nucleic acids, oligonucleotides, carbohydrates, lipids, synthetic polymers and any combination thereof (Paragraph 0023 lines 6-13). 
Regarding claim 18, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said magnetically labeled entities are magnetically labeled with magnetic particles (Paragraph 0026 lines 9-16). 
Regarding claim 19, Achrol et al. (US 2011/0020459) lacks teaching a system for separating magnetically labeled entities wherein said magnetic particles have an average size of about 10 nm to about 250 nm (Paragraph 0026 lines 17-24). 
Achrol et al. states that the magnetic particles may be of various sizes and various magnetic strengths in order to interact correctly with the applied magnetic field to accurately sort the magnetically labeled entities (Paragraph 0026 lines 17-24, Paragraph 0029 lines 37-54). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide magnetic particles which have an average size of about 10nm to about 250 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Achrol et al. (US 2011/0020459) lacks teaching a system for separating magnetically labeled entities wherein said magnetic particles have an average size of about 250 nm to about 5 micrometers. 
Achrol et al. states that the magnetic particles may be of various sizes and various magnetic strengths in order to interact correctly with the applied magnetic field to accurately sort the magnetically labeled entities (Paragraph 0026 lines 17-24, Paragraph 0029 lines 37-54). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide magnetic particles which have an average size of about 250 nm to about 5 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said first layer (Fig. 5 layer between #211 and #240) is of a higher density than said adjacent layer (Paragraph 0055 lines 23-27), such that said first layer is positioned below said adjacent layer (Fig. 5 shows layer between #211 and #240 below layer between #248 and #242), and said magnetic field gradient is applied from said magnetic field source (Fig. 5 #232 “magnet”) superposed over said layers (Paragraph 0049 lines 19-22). 
Regarding claim 22, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said first layer (Fig. 5 layer between #211 and #240) is of a lower density than said adjacent layer (Paragraph 0055 lines 23-27), such that said first layer is positioned above said adjacent layer (Paragraph 0050 lines 12-20), and said magnetic field gradient is applied from said magnetic field source (Fig. 5 #232 “magnet”) disposed beneath said layers (Paragraph 0049 lines 19-22). 
Regarding claim 23, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said wash buffer comprises salt and a buffering agent (Paragraph 0061 lines 35-39) which is effective to control osmolarity and pH (Paragraph 0061 lines 10-14).  
Regarding claim 25, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said at least one other layer comprises at least one additive selected from the group consisting of a fluorescent-staining agent (Paragraph 0059 lines 10-12), a cell- lysing agent (Paragraph 0061 lines 1-3), or a fixative agent (Paragraph 0063 lines 1-5).
Regarding claim 26, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said layers are substantially static (Paragraph 0028 lines 7-13). 
Regarding claim 27, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein said at least one other layer is convectively transported through the vessel (Fig. 5 transport direction from #211 to #240) in a direction that is approximately orthogonal to the applied magnetic field gradient (Fig. 5 see arrows from magnetic field gradient). 
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Achrol et al. (US 2011/0020459) in view of “Density Gradient Media” (Axis-Shield). 
Regarding claim 11, Achrol et al. (US 2011/0020459) teaches a method of separating magnetically labeled entities wherein the density of said at least one other layer is controlled (Paragraph 0055 lines 23-27) by incorporating therein at least one additive which is effective to control solution density (Paragraph 0055 lines 27-32). 
Achrol et al. (US 2011/0020459) lacks teaching an additive selected from the group consisting of sucrose, iodixanol, and iohexol. 
“Density Gradient Media” (Axis-Shield) teaches controlling the density of a solution by incorporating therein at least one additive (Page 2, col. 1) selected from the group consisting of sucrose, iodixanol, and iohexol (Page 4, col. 2). “Density Gradient Media” (Axis-Shield) explains the differences between sucrose, iodixanol, and iohexol as it relates to osmolality, density and viscosity (Page 4, col. 2-Page 5, col. 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an additive from the group consisting of sucrose, iodixanol and iohexol as taught by “Density Gradient Media” (Axis-Shield) in order to select an appropriate additive for controlling the density.
Regarding claim 24, Achrol et al. (US 2011/0020459) teaches a system for separating magnetically labeled entities wherein the density of said at least one other layer is controlled (Paragraph 0055 lines 23-27) by incorporating therein at least one additive which is effective to control solution density (Paragraph 0055 lines 27-32). 
Achrol et al. (US 2011/0020459) lacks teaching an additive selected from the group consisting of sucrose, iodixanol, and iohexol. 
“Density Gradient Media” (Axis-Shield) teaches controlling the density of a solution by incorporating therein at least one additive (Page 2, col. 1) selected from the group consisting of sucrose, iodixanol, and iohexol (Page 4, col. 2). “Density Gradient Media” (Axis-Shield) explains the differences between sucrose, iodixanol, and iohexol as it relates to osmolality, density and viscosity (Page 4, col. 2-Page 5, col. 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an additive from the group consisting of sucrose, iodixanol and iohexol as taught by “Density Gradient Media” (Axis-Shield) in order to select an appropriate additive for controlling the density.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Achrol et al. (US 2011/0020459) in view of Chang-Yen et al. (US 2009/0053799). 
Regarding claim 28, Achrol et al. (US 2011/0020459) lacks teaching a system for separating magnetically labeled entities wherein said vessel has tapered side walls adjacent said collection substrate such that said vessel narrows adjacent said collection substrate. 
Chang-Yen et al. (US 2009/0053799) teaches a system for separating magnetically labeled entities (see Abstract) wherein a vessel (Fig. 9A #901) has tapered side walls (Fig. 9A see tapered walls of channel #901) adjacent said collection substrate (Fig. 9A #903) such that said vessel narrows adjacent said collection substrate (Paragraph 0093 lines 1-10). Chang-Yen et al. explains that the vessel may have tapered side walls adjacent said collection substrate to slow down the particle velocity when in the trapping region for improved magnetic sedimentation and capture (Paragraph 0093 lines 1-3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Achrol et al. (US 2011/0020459) to include a vessel which has tapered side walls adjacent said collection substrate as taught by Chang-Yen et al. (US 2009/0053799) in order to slow particle velocity near the collection substrate which results in an improved separation. 
Regarding claim 29, Achrol et al. (US 2011/0020459) lacks teaching a system for separating magnetically labeled entities wherein said at least one other layer includes at least two adjacent layers. 
Chang-Yen et al. (US 2009/0053799) teaches a system for separating magnetically labeled entities (see Abstract) wherein said at least one other layer includes at least two adjacent layers (Fig. 1C, #141 “buffer inlets” adjacent #143 “sample inlet”). Chang-Yen et al. explains that providing at two adjacent layers may prevent entities from becoming entrained along the edge of the collection substrate and helps stabilize the pressure as well as the flow streams within a vessel (Paragraph 0036 lines 7-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Achrol et al. (US 2011/0020459) to include at least two adjacent layers as taught by Chang-Yen et al. (US 2009/0053799) in order to prevent collection of entities along the edge of the collection substrate and stabilize the pressure and flow streams within a vessel. 
Response to Arguments
Applicant's arguments filed August 22nd, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Achrol et al. fails to disclose washing the non-magnetic particles from the magnetic particles by causing the magnetic particles to first ascend or descend through a full height of an adjacent wash buffer stream before reaching the collection surface within the same vessel containing the both the sample stream and the wash buffer, the Examiner would like to clarify that Achrol et al. teaches causing magnetic particles to flow from sample inlet #211 to the outlet #242 such that the particles ascend through an adjacent wash buffer stream in order to reach the collection outlet (see Fig. 5, Paragraph 0055). Achrol et al. teaches the collection surface within a separate embodiment such that the magnetic particles ascend or descend through the entire chamber to reach the collection surface (see Fig. 7, Paragraph 0051). The combination of the collection surface within the embodiment shown in Fig. 5 is explained above regarding claims 1 and 15. 
Regarding the Applicant’s argument that Achrol et al. discloses running a buffer stream through the above referenced conduit after the target particles are released from the magnetic, and that Achrol et al. fails to utilize a “wash” buffer layer having a different density specifically selected to separate the magnetically labeled entities from the non-magnetically labeled entities, the Examiner would like to clarify the citations above. Where Achrol et al. states “the buffer may alternatively have a density, charge, chemical composition, biomolecular composition, and/or any suitable property that is different from the sample, such that any differences in properties may facilitate and/or enhance particle isolation” (Paragraph 0055 lines 23-27), Achrol et al. explains how the buffer stream assists in separating the target particles, which occurs while the magnetic field is applied to the conduit, such that the buffer stream “washes” the magnetically labeled entities from the non-magnetically labeled entities. As defined in the instant specification, the “washing” effect is the removal of non-target cells from target cells (Page 7 lines 8-12), therefore differences in density which facilitate and/or enhance particle isolation would achieve this effect. 
Regarding the Applicant’s argument that the combination of the teachings provided by Fig. 5 and Fig. 7 would be in a sequential manner, the Examiner would like to clarify that as Achrol et al. states “the sample is preferably passed directly from an outlet of the tagging conduit into an inlet of the magnetic conduit, to provide efficient and continuous flow through the system, but some or all of the sample may alternatively be retained for some time or intermediately utilized for another purpose, such as for another detection, isolation, sample analysis, anti-sedimentation operation, and/or storage step.” (Paragraph 0028 lines 7-13), Achrol et al. explains why it is advantageous to pass the sample directly from an outlet of the tagging conduit into an inlet of the magnetic conduit. As shown in Fig. 14A-D, Achrol et al. shows an embodiment wherein the sample is retained  for another detection (see 14A-C #264, 265 “magnetic capture regions”) within the same vessel. Additionally, Achrol et al. explains “Although each of the method and system is preferably one or more of the described variations, additional embodiments of the method and system include every combination and permutation of the various steps and devices. Furthermore, additional embodiments include those having multiple instances of any of the steps and/or devices” (Paragraph 0065 lines 1-6). Therefore, the combination of the embodiment shown by Fig. 5 with the “magnetic capture region” shown by Fig. 7 would occur within the same vessel simultaneously to allow a continuous and efficient separation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                  

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653